                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       AUDREY CORNISH,                                   Case No. 18-cv-05947-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING IN PART AND
                                  13              v.                                         DENYING IN PART DEFENDANTS’
                                                                                             PARTIAL MOTION TO DISMISS
                                  14       OAKLAND HOUSING AUTHORITY, et
                                           al.,                                              Re: ECF No. 21
                                  15
                                                        Defendants.
                                  16

                                  17                                           INTRODUCTION

                                  18        On September 27, 2016 or 2017,1 plaintiff Audrey Cornish was at her apartment complex’s

                                  19   parking lot when she realized that an Oakland Housing Authority (“OHA”) police officer had

                                  20   ticketed her car. The officer ordered Ms. Cornish to move her car. As Ms. Cornish was doing so, a

                                  21   second OHA officer — defendant Phillip Chow — pulled her over and demanded that she get out

                                  22   of her car. Before Ms. Cornish could comply, without warning, Officer Chow pulled her out of her

                                  23   car, threw her to the ground, and threatened to tase her.

                                  24

                                  25

                                  26
                                       1
                                         Compare First Amend. Compl. (“FAC”) – ECF No. 18 at 1 (¶ 1) (alleging September 27, 2016) with
                                  27   id. at 3 (¶ 13) (alleging September 27, 2017). Citations refer to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 18-cv-05947-LB
                                   1         Ms. Cornish brings (1) a claim under 42 U.S.C. § 1983 for excessive force,2 (2) a claim under

                                   2   42 U.S.C. § 1983 for unlawful detention and arrest against Officer Chow, (3) a claim under 42

                                   3   U.S.C. § 1983 and Monell v. Department of Social Services, 436 U.S. 658 (1978), against the

                                   4   OHA, (4) a claim under the California Bane Act, Cal. Civ. Code § 52.1, against Officer Chow,

                                   5   (5) a claim of state-law assault and battery against Officer Chow, (6) a state-law claim of

                                   6   negligence against Officer Chow, and (7) a state-law claim of false imprisonment and illegal

                                   7   detention against Officer Chow. The defendants move to dismiss Ms. Cornish’s third and fourth

                                   8   claims (her Monell and Bane Act claims).

                                   9         The court can decide the motion without oral argument, N.D. Cal. Civ. L.R. 7-1(b). The court

                                  10   grants the defendants’ motion to dismiss the Monell claim without prejudice and with leave to

                                  11   amend and denies the motion to dismiss the Bane Act claim.

                                  12
Northern District of California
 United States District Court




                                  13                                               STATEMENT3

                                  14   1. The Incident

                                  15         On September 27, 2016 or 2017, at approximately 12:30 p.m., plaintiff Audrey Cornish, an

                                  16   African American woman, was at her apartment complex’s parking lot when she realized that a

                                  17   (yet-to-be-identified) OHA officer had ticketed her car.4 The officer ordered Ms. Cornish to move

                                  18   her car.5 Ms. Cornish moved her car from the apartment-complex parking lot to public parking on

                                  19   the street.6

                                  20

                                  21

                                  22   2
                                        The FAC is not specific about the defendants for the excessive-force claim. The heading to the
                                       excessive-force claim says only that Ms. Cornish brings it against “DOES 1–25” and does not say that
                                  23   she brings it against the OHA or Officer Chow. Id. at 5. Paragraph 20 (under the heading) alleges
                                       conduct by Officer Chow, and thus it may be that Ms. Cornish meant to plead this claim against him.
                                  24   The defendants did not in any event move to dismiss the claim, which otherwise states a claim for
                                       excessive force.
                                  25   3
                                           Unless otherwise noted, the facts in the Statement are allegations from the FAC.
                                  26   4
                                           Id. at 1 (¶ 1), 3 (¶ 13).
                                       5
                                  27       See id. at 3–4 (¶ 13).
                                       6
                                           Id.
                                  28

                                       ORDER – No. 18-cv-05947-LB                           2
                                   1         As Ms. Cornish was moving her car, another OHA officer — defendant Phillip Chow —

                                   2   pulled Ms. Cornish over.7 Ms. Cornish complied.8 Officer Chow ordered Ms. Cornish to get out of

                                   3   her car.9 Before Ms. Cornish could comply with Officer Chow’s orders, Officer Chow pulled her

                                   4   out of the vehicle and threw her to the ground.10 Ms. Cornish did not threaten any OHA officers,

                                   5   and Officer Chow did not provide any warning or explanation for his behavior before seizing Ms.

                                   6   Cornish and using force.11 Ms. Cornish tried to run to her apartment.12 Officer Chow threatened to

                                   7   tase Ms. Cornish.13 Medical personnel arrived and examined and treated Ms. Cornish for cuts and

                                   8   bruises to her knee and feet.14 The OHA towed Ms. Cornish’s car.15

                                   9         The OHA conducted an investigation of the incident.16 After an investigation, OHA Chief of

                                  10   Police Carel Duplessis informed Ms. Cornish in a letter that Officer Chow had violated

                                  11   department policy and committed misconduct against her.17 The OHA Police Department did not

                                  12   discipline or retrain Officer Chow after this finding.18
Northern District of California
 United States District Court




                                  13

                                  14   2. Other Incidents

                                  15         Ms. Cornish alleges that the OHA has a practice of harassing minorities at their housing

                                  16   units.19

                                  17

                                  18
                                       7
                                           Id. at 4 (¶ 13).
                                  19   8
                                           Id.
                                  20   9
                                           Id. (¶ 14).
                                       10
                                  21        Id.
                                       11
                                            Id.
                                  22   12
                                            Id.
                                  23   13
                                            Id.
                                       14
                                  24        Id. (¶¶ 14–15).
                                       15
                                            Id. (¶ 15).
                                  25   16
                                            See id. (¶ 16).
                                  26   17
                                            Id.
                                       18
                                  27        Id. at 7 (¶ 29).
                                       19
                                            Id. at 6 (¶ 28).
                                  28

                                       ORDER – No. 18-cv-05947-LB                         3
                                   1        In 2012, the OHA police were sued for what Ms. Cornish describes as “excessive force and

                                   2   false arrest for discriminatory purposes against an African-American male.”20

                                   3        In 2018, the OHA police were sued for what Ms. Cornish describes as their “using the

                                   4   loitering ordinance to harass primarily young black men and women for simply being outside of

                                   5   their apartments[,] including using the ‘loitering ordinance as grounds for handcuffing someone

                                   6   who was getting ready for a barbecue, questioning a group that had assembled for a funeral and

                                   7   stopping a woman who was there to drop off medicine for her mother.’”21

                                   8

                                   9                                       STANDARD OF REVIEW

                                  10        A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                  11   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                  12   which they rest. See Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
Northern District of California
 United States District Court




                                  13   A complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  14   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  15   recitation of the elements of a cause of action will not do. Factual allegations must be enough to

                                  16   raise a claim for relief above the speculative level[.]” Id. (internal citations omitted).

                                  17        To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                  18   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  19   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  20   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  21   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  22   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  23   unlawfully.” Id. (citing Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  24

                                  25   20
                                         Id. (¶ 28(b)) (citing Carr v. Oakland Hous. Auth., No. 3:12-cv-04051-EMC (N.D. Cal. filed Aug. 1,
                                  26   2012)).
                                       21
                                          Id. (¶ 28(a)) (quoting Kimberly Veklerov, Suit: Oakland housing police misuse loitering law, issue
                                  27   citations for no reason, S.F. Chronicle, Sept. 20, 2018, available at https://www.sfchronicle.com/
                                       bayarea/article/Suit-Oakland-housing-police-misuse-loitering-13245625.php (last visited Apr. 18,
                                  28   2019)).

                                       ORDER – No. 18-cv-05947-LB                          4
                                   1   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                   2   plausibility of ‘entitlement to relief.’” Id. (internal quotation marks omitted) (quoting Twombly,

                                   3   550 U.S. at 557).

                                   4      If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                   5   possibly be cured by the allegation of other facts.” United States v. United Healthcare Ins. Co.,

                                   6   848 F.3d 1161, 1183 (9th Cir. 2016) (citations and internal quotation marks omitted).

                                   7

                                   8                                                ANALYSIS

                                   9   1. The Monell Claim for Municipal Liability

                                  10      Liability against a government entity starts from the premise that there is no respondeat

                                  11   superior liability under 42 U.S.C. § 1983, i.e., no entity is liable simply because it employs a

                                  12   person who has violated a plaintiff’s rights. See, e.g., Monell, 436 U.S. at 691; Taylor v. List, 880
Northern District of California
 United States District Court




                                  13   F.2d 1040, 1045 (9th Cir. 1989). Local governments can be sued directly under Section 1983 only

                                  14   if the public entity maintains a policy or custom that results in a violation of plaintiff’s

                                  15   constitutional rights. Monell, 436 U.S. at 690–91.

                                  16      To impose Monell entity liability under Section 1983 for a violation of constitutional rights, a

                                  17   plaintiff must show that (1) the plaintiff possessed a constitutional right and was deprived of that

                                  18   right, (2) the municipality had a policy, (3) the policy amounts to deliberate indifference to the

                                  19   plaintiff’s constitutional rights, and (4) the policy was the moving force behind the constitutional

                                  20   violation. Plumeau v. Sch. Dist. # 40 Cty. of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997).

                                  21      The Ninth Circuit has explained how a policy may be established:

                                  22          There are three ways to show a policy or custom of a municipality: (1) by showing
                                              “a longstanding practice or custom which constitutes the ‘standard operating
                                  23          procedure’ of the local government entity;” (2) “by showing that the decision-
                                              making official was, as a matter of state law, a final policymaking authority whose
                                  24
                                              edicts or acts may fairly be said to represent official policy in the area of decision;”
                                  25          or (3) “by showing that an official with final policymaking authority either
                                              delegated that authority to, or ratified the decision of, a subordinate.”
                                  26
                                  27   Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005) (quoting Ulrich v. City and Cty. of

                                  28   San Francisco, 308 F.3d 968, 984–85 (9th Cir. 2002)); accord, e.g., Parker v. City of Pittsburg,

                                       ORDER – No. 18-cv-05947-LB                          5
                                   1   No. 17-cv-01563-LB, 2017 WL 2986225, at *5 (N.D. Cal. July 13, 2017) (applying standard on a

                                   2   motion to dismiss).

                                   3      1.1     Longstanding Practice or Custom

                                   4            1.1.1   Governing law

                                   5      To plead a Monell claim through a “longstanding practice or custom,” the “practice or custom

                                   6   must consist of more than ‘random acts or isolated events’ and instead, must be the result of a

                                   7   ‘permanent and well-settled practice.’” Parker, 2017 WL 2986225, at *5 (citing Thompson v. City

                                   8   of Los Angeles, 885 F.2d 1439, 1443–44 (9th Cir. 1998), overruled on other grounds by Bull v.

                                   9   City and Cty. of San Francisco, 595 F.3d 964 (9th Cir. 2010)). “[T]he custom must be so

                                  10   ‘persistent and widespread’ that it constitutes a ‘permanent and well settled city policy.” Leon v.

                                  11   Hayward Bldg. Dep’t, No. 17-cv-02720-LB, 2017 WL 3232486, at *3 (N.D. Cal. July 31, 2017)

                                  12   (some internal quotation marks omitted) (quoting Hunter v. Cty. of Sacramento, 652 F.3d 1225,
Northern District of California
 United States District Court




                                  13   1233 (9th Cir. 2011)). “‘Isolated or sporadic incidents,’ by contrast, will not support Monell

                                  14   liability against a municipality.” Id. (quoting Hunter, 652 F.3d at 1233).

                                  15      “‘In limited circumstances, a local government’s decision not to train certain employees about

                                  16   their legal duty to avoid violating citizens’ rights may rise to the level of an official government

                                  17   policy for purposes of § 1983.’” Heyward v. BART Police Dep’t, No. 3:15-cv-04503-LB, 2016

                                  18   WL 730282, at *6 (N.D. Cal. Feb. 24, 2016) (quoting Connick v. Thompson, 563 U.S. 51, 61

                                  19   (2011)). “‘A municipality’s culpability for a deprivation of rights is at its most tenuous where a

                                  20   claim turns on a failure to train.’” Id. (quoting Connick, 563 U.S. at 61). “‘To satisfy [§ 1983], a

                                  21   municipality’s failure to train its employees in a relevant respect must amount to deliberate

                                  22   indifference to the rights of persons with whom the untrained employees come into contact.’” Id.

                                  23   (internal brackets and some internal quotation marks omitted) (quoting Connick, 563 U.S. at 61).

                                  24   “Only then ‘can such a shortcoming be properly through of as a city policy or custom that is

                                  25   actionable under § 1983.’” Id. (some internal quotation marks omitted) (quoting City of Canton v.

                                  26   Harris, 489 U.S. 378, 389 (1989)).

                                  27      “‘Deliberate indifference is a stringent standard of fault, requiring proof that a municipal actor

                                  28   disregarded a known or obvious consequence of his action.” Id. (internal brackets and some

                                       ORDER – No. 18-cv-05947-LB                         6
                                   1   internal quotation marks omitted) (quoting Bd. of Comm’rs v. Brown, 520 U.S. 397, 410 (1997)).

                                   2   “‘Thus, when city policymakers are on actual or constructive notice that a particular omission in

                                   3   their training program causes city employees to violate citizens’ constitutional rights, the city may

                                   4   be deemed deliberately indifferent if the policymakers choose to retain that program.’” Id.

                                   5   (quoting Connick, 563 U.S. at 61). “‘The city’s policy of inaction in light of notice that its

                                   6   program will cause constitutional violations is the functional equivalent of a decision by the city

                                   7   itself to violate the Constitution.’” Id. (some internal quotation marks omitted) (quoting Connick,

                                   8   563 U.S. at 61). “‘A less stringent standard of fault for a failure-to-train claim would result in de

                                   9   facto respondeat superior liability on municipalities[.]’” Id. (some internal quotation marks

                                  10   omitted) (quoting Connick, 563 U.S. at 61). “Thus, ‘a pattern of similar constitutional violations

                                  11   by untrained employees is ordinarily necessary to demonstrate deliberate indifference for purposes

                                  12   of failure to train.’” Id. (internal brackets and some internal quotation marks omitted) (quoting
Northern District of California
 United States District Court




                                  13   Connick, 563 U.S. at 62). “‘Policymakers’ continued adherence to an approach that they know or

                                  14   should know has failed to prevent tortious conduct by employees may establish the conscious

                                  15   disregard for the consequences of their action — the deliberate indifference — necessary to trigger

                                  16   municipal liability.’” Id. (some internal quotation marks omitted) (quoting Connick, 563 U.S. at

                                  17   62). “‘Without notice that a course of training is deficient in a particular respect, decisionmakers

                                  18   can hardly be said to have deliberately chosen a training program that will cause violations of

                                  19   constitutional rights.’” Id. (quoting Connick, 563 U.S. at 62).

                                  20             1.1.2   Application

                                  21         Ms. Cornish alleges that the OHA was named in lawsuits in 2012 and in 2018 alleging that

                                  22   OHA officers “target” young African American men and women.22 These two lawsuits over the

                                  23   course of six years are not enough to show a “custom [that is] so ‘persistent and widespread’ that

                                  24   it constitutes a ‘permanent and well settled city policy,” as opposed to “[i]solated or sporadic

                                  25   incidents, [which] will not support Monell liability against a municipality.” Cf. Leon, 2017 WL

                                  26   3232486, at *3 (granting motion to dismiss Monell claim); see also, e.g., Bagley v. City of

                                  27

                                  28   22
                                            FAC – ECF No. 18 at 6–7 (¶¶ 28–31); Pl. Opp’n – ECF No. 27 at 5.

                                       ORDER – No. 18-cv-05947-LB                         7
                                   1   Sunnyvale, No. 16-cv-02250-JSC, 2017 WL 3021030, at *2 (N.D. Cal. July 17, 2017) (granting

                                   2   motion to dismiss Monell claim and holding that “‘[s]tatistics of unsustained complaints of

                                   3   excessive force and other police misconduct, without any evidence that those complaints had

                                   4   merit, does not suffice to establish municipal liability under § 1983’”) (quoting Hocking v. City of

                                   5   Roseville, No. Civ. S-06-0316 RRB EFB, 2008 WL 1808250, at *5 (E.D. Cal. Apr. 22, 2008)).23

                                   6         Ms. Cornish also advances a failure-to-train argument, arguing that the 2012 and 2018 lawsuits

                                   7   should have put the OHA on notice that it had to train its officers better and that its failure to do so

                                   8   exhibits deliberate indifference to her constitutional rights.24 This argument fails. A lawsuit filed

                                   9   in 2018 could not have put the OHA on notice in 2016 or 2017 (when the events that gave rise to

                                  10   this action took place). Cf. Strode v. Cty. of San Diego, No. 18cv670-CAB-NLS, 2019 WL

                                  11   527468, at *3 (S.D. Cal. Feb. 11, 2019) (granting motion to dismiss Monell claim and holding that

                                  12   an “incident [that] arose after the incident in this case . . . could not have provided the County with
Northern District of California
 United States District Court




                                  13   notice of an alleged failure to train”). And Ms. Cornish’s allegations about the 2012 lawsuit are

                                  14   not enough to plead that the OHA should have been put on notice that different training was

                                  15   required. Cf. Flores v. Cty. of Los Angeles, 758 F.3d 1154, 1159 (9th Cir. 2014) (affirming

                                  16   dismissal of Monell claim and holding that “isolated incidents of criminal wrongdoing by one

                                  17
                                       23
                                  18      Ms. Cornish claims that in AE ex rel. Hernandez v. County of Tulare, 666 F.3d 631 (9th Cir. 2012),
                                       the Ninth Circuit held that “a claim of municipal liability under § 1983 is sufficient to withstand a
                                  19   motion to dismiss even if the claim is based on nothing more than a bare allegation that the individual
                                       officers’ conduct conformed to official policy, custom, or practice.” Pl. Opp’n – ECF No. 27 at 6
                                  20   (emphasis removed). This mischaracterizes the holding in AE. What the Ninth Circuit said was that the
                                       standard Ms. Cornish quotes was the standard before the Supreme Court’s decisions in Twombly and
                                  21   Iqbal. AE, 666 F.3d at 636. After Iqbal, “allegations in a complaint or counterclaim may not simply
                                       recite the elements of a cause of action, but must contain sufficient allegations of underlying facts to
                                  22   give fair notice and to enable the opposing party to defend itself effectively.” Id. at 637 (quoting Starr
                                       v; Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)). “This standard applies to Monell claims[.]” Id.
                                  23   Following Iqbal, courts reject such bare-allegation claims as insufficient to withstand a motion to
                                       dismiss. See, e.g., Reynoso v. City of Los Angeles, 469 F. App’x 563, 564 (9th Cir. 2012) (“[plaintiff’s]
                                  24   bare allegation . . . is insufficient to establish a pattern and practice of municipal behavior”) (citing
                                       Iqbal, 556 U.S. at 678); Guerrero v. Cty. of Alameda, No. C 18-02379 WHA, 2018 WL 3646818, at *5
                                  25   (N.D. Cal. Aug. 1, 2018) (“Our court of appeals states that, ‘in the past, our cases have not required
                                       parties to provide much detail at the pleading stage regarding policy or custom[;] municipal liability
                                  26   under Section 1983 was sufficient to withstand a motion to dismiss even if the claim was based on
                                       nothing more than a bare allegation that the individual officers’ conduct conformed to official policy,
                                  27   custom, or practice.’ Since Iqbal, that standard no longer stands.”) (internal brackets and ellipses
                                       omitted) (quoting AE, 666 F.3d at 636).
                                  28   24
                                            FAC – ECF No. 18 at 8 (¶ 33); Pl. Opp’n – ECF No. 27 at 6–8.

                                       ORDER – No. 18-cv-05947-LB                          8
                                   1   deputy other than [defendant deputy] do not suffice to put the County or [Sheriff] on ‘notice that a

                                   2   course of training is deficient in a particular respect,’ nor that the absence of such a course ‘will

                                   3   cause violations of constitutional rights’”) (quoting Connick, 563 U.S. at 62).

                                   4      1.2     Final Policymaking Authority

                                   5      “A municipality can be liable even for an isolated constitutional violation . . . when the person

                                   6   causing the violation has final policymaking authority.” Webb v. Sloan, 330 F.3d 1158, 1164 (9th

                                   7   Cir. 2003) (citing Christie v. Iopa, 176 F.3d 1231, 1235 (9th Cir. 1999)). Here, Ms. Cornish does

                                   8   not plead that any person with final policymaking authority caused the alleged constitutional

                                   9   violations against her.

                                  10      1.3     Delegation and Ratification

                                  11            1.3.1   Governing law

                                  12      To state a Monell claim through delegation, a plaintiff must show that the an official with
Northern District of California
 United States District Court




                                  13   policymaking authority delegated “final policymaking authority,” as opposed to merely delegating

                                  14   discretion to act. Christie, 176 F.3d at 1236 (citing cases). “In making these determinations, courts

                                  15   consider whether the official’s discretionary decision is ‘constrained by policies not of that

                                  16   official’s making’ and whether the official’s decision is ‘subject to review by the municipality’s

                                  17   authorized policymakers.’” Id. at 1236–37 (quoting City of St. Louis v. Praprotnik, 485 U.S. 112,

                                  18   127 (1988) (plurality op.)).

                                  19      To plead a Monell claim through ratification, “a plaintiff must show that the ‘authorized

                                  20   policymakers approve[d] a subordinate’s decision and the basis for it.’” Dasovich v. Contra Costa

                                  21   Cty. Sheriff’s Dep’t, No. 14-cv-00258-MEJ, 2014 WL 4652118, at *6 (N.D. Cal. Sept. 17, 2014)

                                  22   (quoting Lytle v. Carl, 382 F.3d 978, 987 (9th Cir. 2004)). “The policymaker must have

                                  23   knowledge of the constitutional violation and actually approve of it.” Id. (citing Lytle, 382 F.3d at

                                  24   987). “A mere failure to overrule a subordinate’s actions, without more, is insufficient to support a

                                  25   § 1983 claim.” Id. (citing Lytle 382 F.3d at 987); accord, e.g., Estate of Adomako v. City of

                                  26   Fremont, No. 17-cv-06386-DMR, 2018 WL 2234179, at *3 (N.D. Cal. May 16, 2018) (“A police

                                  27   department’s ‘mere failure to discipline its officers does not amount to ratification of their

                                  28   allegedly unconstitutional actions.’”) (internal brackets omitted) (quoting Sheehan v. City and Cty.

                                       ORDER – No. 18-cv-05947-LB                         9
                                   1   of San Francisco, 743 F.3d 1211, 1231 (9th Cir. 2014), rev’d in part, cert. dismissed in part, 135

                                   2   S. Ct. 1765 (2015)).

                                   3               1.3.2   Application

                                   4         Ms. Cornish does not plausibly plead a Monell claim based on delegation or ratification, as she

                                   5   does not plead that any authorized policymakers delegated or ratified any alleged constitutional

                                   6   violation. She alleges that the OHA did not discipline Officer Chow,25 but a failure to discipline

                                   7   Officer Chow does not, without more, plead ratification. Cf. Dasovich, 2014 WL 4652118, at *3

                                   8   (granting motion to dismiss Monell claim where plaintiff failed to allege affirmative action by a

                                   9   policymaker, as opposed to merely a failure to discipline).

                                  10                                               *      *       *

                                  11         Ms. Cornish has not pleaded a cognizable Monell claim. The court grants the defendants’

                                  12   motion to dismiss the claim.
Northern District of California
 United States District Court




                                  13

                                  14   2. The Bane Act Claim

                                  15         2.1     Governing Law

                                  16         The Bane Act prohibits interference or attempted interference with a person’s rights under

                                  17   federal or California law by “threats, intimidation, or coercion.” Cal. Civ. Code § 52.1(a). With

                                  18   respect to a Bane Act claim for excessive force, “the Bane Act does not require the ‘threat,

                                  19   intimidation or coercion’ element of the claim to be transactionally independent from the

                                  20   constitutional violation alleged.” Reese v. Cty. of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018)

                                  21   (citing Cornell v. City and Cty. of San Francisco, 17 Cal. App. 5th 766, 799–800 (2017)). “[T]he

                                  22   Bane Act requires a ‘a specific intent to violate the arrestee’s right to freedom from unreasonable

                                  23   seizure.’” Id. (citing Cornell, 17 Cal. App. 5th at 801–02).

                                  24         2.2     Application

                                  25         Ms. Cornish alleges that Officer Chow intentionally pulled her out of her car, threw her to the

                                  26   ground, and threatened to tase her. These allegations sufficiently plead that Officer Chow

                                  27

                                  28   25
                                            FAC – ECF No. 18 at 8 (¶ 33).

                                       ORDER – No. 18-cv-05947-LB                         10
                                   1   interfered or threatened to interfere with Ms. Cornish’s Fourth Amendment rights by threats,

                                   2   intimidation, or coercion, and that he did had the specific intent to do so; they thus plead the

                                   3   elements of a Bane Act claim. Cf. John v. Lake Cty., No. C 18-06935 WHA, 2019 WL 859227, at

                                   4   *5 (N.D. Cal. Feb. 22, 2019) (allegations that police officers pushed open door held by an elderly

                                   5   woman and thereby thrust her to the floor pleads interference with constitutional rights and

                                   6   specific intent).

                                   7         The defendants argue that Ms. Cornish fails to plead a Bane Act claim because the Bane Act

                                   8   requires a plaintiff to “allege facts that show threats, intimidation or coercion independent from

                                   9   that inherent in an alleged wrongful seizure,” citing Shoyoye v. Cty. of Los Angeles, 203 Cal. App.

                                  10   4th 947 (2012) and Lyall v. City of Los Angeles, 807 F.3d at 1179 (9th Cir. 2015).26 Here,

                                  11   however, Ms. Cornish pleads that Officer Chow used excessive force. “[W]here, as here, an arrest

                                  12   is unlawful and excessive force is applied in making the arrest, there has been coercion
Northern District of California
 United States District Court




                                  13   ‘independent from the coercion inherent in the wrongful detention itself’ — a violation of the

                                  14   Bane Act.” Lyall, 807 F.3d at 1196 (emphasis in original) (quoting Bender v. Cty. of Los Angeles,

                                  15   217 Cal. App. 4th 968, 978 (2013)); accord Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 801

                                  16   (9th Cir. 2018) (citing Lyall, 807 F.3d at 1196). As the California Court of Appeal and the Ninth

                                  17   Circuit have held, Shoyoye’s independent-coercion requirement is “limited to cases involving mere

                                  18   negligence,” whereas in excessive-force cases, “the use of excessive force can be enough to satisfy

                                  19   the ‘threat, intimidation or coercion’ element of [the Bane Act].” Reese, 888 F.3d at 1043 (citing

                                  20   Cornell, 17 Cal. App. 5th at 799–800); accord Rodriguez, 891 F.3d at 802 (“The [California]

                                  21   Court of Appeal explicitly rejected the [Shoyoye-based] argument that [defendants] advance here,

                                  22   explaining that the text of the Bane Act does not require that the offending ‘threat, intimidation or

                                  23   coercion’ be ‘independent’ from the constitutional violation alleged. . . . [I]n excessive force cases

                                  24   . . ., [the Bane Act] does not require proof of coercion beyond that inherent in the underlying

                                  25   violation.”) (some internal quotation marks omitted) (citing Cornell, 17 Cal. App. 5th at 800).

                                  26
                                  27

                                  28   26
                                            Defs. Mot. – ECF No. 21 at 13 (emphasis in original).

                                       ORDER – No. 18-cv-05947-LB                          11
                                   1      Ms. Cornish has pleaded a cognizable Bane Act claim. The court denies the defendants’

                                   2   motion to dismiss the claim.

                                   3

                                   4                                          CONCLUSION

                                   5      The court grants the defendants’ motion to dismiss the Monell claim without prejudice and

                                   6   with leave to amend and denies the motion to dismiss the Bane Act claim.

                                   7      Ms. Cornish may file an amended complaint within 21 days of the date of this order. (If she

                                   8   files an amended complaint, she must also file as an attachment a blackline of her new amended

                                   9   complaint against her First Amended Complaint.)

                                  10

                                  11      IT IS SO ORDERED.

                                  12      Dated: April 18, 2019
Northern District of California
 United States District Court




                                  13                                                 ______________________________________
                                                                                     LAUREL BEELER
                                  14                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-05947-LB                     12
